Citation Nr: 0623868
Decision Date: 08/08/06	Archive Date: 01/31/07

DOCKET NO. 05-18 014                        DATE AUG 08 2006

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Utah Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern

INTRODUCTION

The veteran had active military service from August 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating .decision of the Department of Veterans Affairs (VA)



Regional Office (RO) in Salt Lake City, Utah, that denied service connection for bilateral hearing loss.

FINDING OF FACT

The veteran has impaired hearing as defined by V A, and there is competent medical evidence linking his impaired hearing to military service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d), 3.385 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties of notification and assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Although the record reflects that the RO has not provided notice with respect to the initial disability rating and effective-date elements of the claim, See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters are not currently before the Board and the RO will have the opportunity to provide the required notice before deciding those matters.

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).

- 2



Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA regulations stipulate that hearing loss must be of a specified severity before it constitutes a disability for VA purposes. Under these regulations, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of these frequencies is 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

To establish service connection for hearing loss, the veteran is not obligated to show that hearing loss was present during active military service. The evidence of record need only demonstrate a medical relationship between the veteran's inservice exposure to loud noise and a current hearing impairment. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Notwithstanding the fact that the veteran's hearing was "normal" upon discharge, if a subsequently developed hearing loss meets the criteria stated in 38 C.F.R. § 3.385, and if the evidence of record establishes a causal relationship between the hearing loss and active service, service connection for hearing loss will be granted.

In the instant case, the veteran was exposed to loud noise in service as a helicopter pilot. Although his separation exam noted "normal hearing" for VA purposes, a November 2004 VA exam shows that the veteran currently has bilateral high frequency sensorineural hearing loss. Right ear auditory thresholds were above 40 decibels at 2000,3000, and 4000 Hertz. Left ear auditory thresholds were above 40 decibels at 3000 and 4000 Hertz. In addition, the veteran's speech recognition was 92 percent in the right ear and 88 percent in the left ear. Finally, the VA examiner opined that the veteran's hearing loss was "at least as likely as not" initiated during active service.

- 3 



The evidence reflects that the veteran has a current bilateral hearing disability which is related to his active service, and service connection is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 4



